t c memo united_states tax_court derringer trading llc jetstream business limited tax_matters_partner petitioner v commissioner of internal revenue respondent marlin trading llc jetstream business limited tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date john e rogers for petitioner jetstream business limited in docket nos and michael d hartigan an officer as an affected participating individual for participating partner leila verde fund llc in docket no and for participating partner monticello shrub fund llc in docket no 1these cases were consolidated by order issued date for purposes of trial briefing and opinion david a lee elizabeth y ireland and daniel m trevino for respondent memorandum findings_of_fact and opinion goeke judge these cases concern two petitions for adjustment of partnership items under sec_6226 they involve two partnerships their partners and investors in essentially cookie cutter distressed asset debt dad tax_shelter investments similar to those addressed in 137_tc_70 supplemented by tcmemo_2012_110 aff’d 728_f3d_676 7th cir and 143_tc_322 the internal_revenue_service irs issued a notice of final_partnership_administrative_adjustment fpaa to jetstream business ltd jetstream as tax_matters_partner of derringer trading llc derringer on date for and and to jetstream as tax_matters_partner of marlin 2these cases were assigned to judge robert a wherry jr who retired from judicial service on date with the parties’ agreement the cases were reassigned to judge joseph r goeke for the purpose of rendering an opinion 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references unless otherwise stated are to the tax_court rule_of practice and procedure trading llc marlin on date for petitioner filed timely petitions in both cases with this court each partnership’s principal_place_of_business was in illinois when the petitions were filed on date the court filed respondent’s motion for summary_judgment in both of these cases after considering these motions and petitioner’s responses in opposition to the motions the court in derringer at docket no granted summary_judgment on all issues except the sec_6662 penalty issues and the amortization and deduction issues discussed below by order entered date respondent’s motion for summary 4petitioner’s first supplement to opposition to motion for summary_judgment filed on date belatedly asserted that the court shammed warwick trading llc and sugarloaf fund llc in previous opinions therefore when addressing the same years at issue and almost identical transactions the sham partnerships here according to petitioner established a simple agency relationship among the members subchapter_k does not apply to mere agency relationships sec_761 since the partnership s never existed the disguised sale rules do not apply each trading company and main trust takes its own basis from lojas arapua s a or globex utilidades s a by carryover under sec_721 sic or sec_1015 the court disagrees with petitioner that the partnerships may now recharacterize their transactions for federal_income_tax purposes as mere agent-principal transactions to reflect the substance rather than the form of the transactions see 417_us_134 even if the partnerships could change the chosen form of their transactions they have failed to establish a tax basis for federal_income_tax purposes in the charged-off consumer receivables and which receivables were charged off tigers continued judgment with respect to the sec_6662 penalties was denied because continued eye trading llc v commissioner 138_tc_67 aff’d in part rev’d in part on other grounds sub nom 616_fedappx_426 d c cir confirms that an agency is not an entity ie it has no legal identity apart from the separate identities of its participants however it goes on to state b ecause tigers eye filed a partnership return that return must be treated as if it were filed by an entity see sec_301_6233-1t c temporary proced admin regs see also sec_301_6233-1 proced admin regs w e could ask what were the entity items of tigers eye as agent it would seem to make no difference whether we address the agency as a hypothetical entity acting through tigers eye or address tigers eye as an entity in its own right acting as agent for the trusts w e shall proceed as if tigers eye in its own right is the relevant entity b ecause it purchased the property as agent of the trusts it--rather than the trusts--had the information necessary to determine what property it had purchased for each trust and how much of each trust’s money it had expended on those purchases those were determinations that tigers eye had to make for purposes of its books_and_records in order to furnish information to the trusts if we consider tigers eye the trusts’ agent obligated to make those determinations tigers eye’s determination of the costs of the property it purchased for the trusts would be an entity item by analogy to sec_301_6231_a_3_-1 proced admin regs adjusted_basis to the partnership of distributed property is a partnership_item because we have jurisdiction to determine entity items see sec_6226 we have jurisdiction to determine the costs of the currency and the shares which establishes the trusts’ bases in those properties id pincite respondent had at that time not yet conclusively established that the irs had complied fully with the requirements of sec_6751 that section generally requires the personal approval in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate before a penalty shall be assessed see 851_f3d_190 2d cir vacating remanding aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c __ date supplementing 147_tc_460 respondent’s motion for summary_judgment in marlin at docket no was held in abeyance and then denied the court took these actions because of the apparent presence of some different dad transactions not considered in superior trading and to afford the primary investor in marlin mashud sarshar sars the maximum opportunity to elect to participate in the litigation which has been conducted by the promoters of the dad transactions consequently remaining for resolution are the following three issues whether marlin may deduct pursuant to sec_166 allegedly bad_debts arising from brazilian consumer receivables of dollar_figure for whether derringer 5mr sars’ ownership of marlin was a result of his apparent ownership of all or almost all of three other passthrough federal tax entities two limited_liability companies and a subchapter_s_corporation may amortize expenses of dollar_figure and dollar_figure for and respectively and deduct other costs of dollar_figure stemming from its dad transactions for and similarly whether marlin may amortize expenses of dollar_figure and deduct collection expenses of dollar_figure stemming from its dad transactions for and whether derringer and or marlin is subject_to the imposition of accuracy-related_penalties pursuant to sec_6662 for derringer’s and or taxable_year s and for marlin’s taxable_year because of an underpayment attributable to a substantial_understatement_of_income_tax a gross_valuation_misstatement and or negligence or disregard of rules and regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulations of facts with the accompanying exhibits are incorporated herein i objections to stipulations and referenced attached exhibits petitioner has made various objections to stipulation paragraphs these objections are overruled except as to paragraph of the first stipulation of facts and paragraph sec_66 sec_71 sec_82 and sec_108 of the joint fourth supplemental stipulation of facts the objections to these paragraphs and the specifically referenced exhibits are sustained and those stipulations and referenced exhibits are hereby struck jetstream’s objections are mostly hearsay and relevancy objections those of marlin made by monticello shrub fund llc monticello and leila verde are generally hearsay best evidence self-serving and assertion question calls for a conclusion the relevancy bar of rule of the federal rules of evidence is a low one requiring that the evidence only increase the likelihood that a fact of consequence is true or false this is particularly true where as in these cases the focus of our inquiry goes to intent substance_versus_form and the question of sham other than the few exceptions noted above which in some cases indicated a true dispute as to the stated fact we find the objections unjustified and we overrule them petitioner has not objected pursuant to rule of the federal rules of evidence on grounds that the danger of unfair prejudice confusions of issues or accumulative evidence substantially exceeds the probative value of any stipulation and petitioner’s relevancy objections are not sound rule a requires the parties to comprehensively stipulate all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute subject_to any noted objections for relevancy petitioner’s objections to the admission of the evidence pursuant to rule of the federal rules of evidence are unjustified here documents referred to in these stipulations and included in the attached exhibits were not read out loud in open court there was no jury and the documents are photocopies of the originals rule of the federal rules of evidence permits the use of photocopies and the parties have acknowledged in the stipulations that the documents in the exhibits to the stipulations are duplicates to the originals as defined in rule fed r evid such documents described and attached as exhibits to the stipulations are considered authentic documents we further note that respondent has challenged many of the transactions at issue here as shams and does not seek to introduce a number of the documents objected to for the truth of what they assert rather respondent seeks to show that the purported transactions did not in fact occur nor were they intended to be implemented as represented rule a through c of the federal rules of evidence defines hearsay as an out of court statement offered to prove the truth of the matter asserted consequently those documents are not hearsay participating partner leila verde’s self-serving and the assertion question calls for a conclusion objections do not reference any specific rule_of the federal rules of evidence and are ambiguous and confusing in this context if they relate to rules and through they are without merit the stipulated statements are admitted to be true and the exhibits are accurate copies of documents in and or related to the transactions at issue the court has found them to be helpful in determining the facts when considered in the context of all the other evidence in these cases rules concerning opinion testimony under rule sec_701 through of the federal rules of evidence and this court’s rule have not been abused here we further address participating partner leila verde’s objections for relevancy or materiality against the admission of any post exhibits as noted above the relevancy and materiality bar of rule of the federal rules of evidence is a low one and this court has allowed the admission of evidence relating to years after those before the court on many occasions see eg 88_tc_38 holding that post-valuation-date documents were admissible as evidence in support of a higher valuation of a taxpayer’s stock polidori v commissioner tcmemo_1996_514 holding that when determining whether the taxpayer fraudulently underreported his income the taxpayer’s conviction for filing a false individual_income_tax_return for one year after those before the court was admissible because the taxpayer’s tax_evasion scheme continued in succeeding years jessup v commissioner tcmemo_1977_289 36_tcm_1145 n holding that in determining whether a taxpayer was in an extensive and continuous trade or business his financial documents relating to years after those before the court were admissible accordingly leila verde’s objections for relevancy with respect to the admission of all post-2003 documents are meritless again there is a failure to show that the probative value is substantially outweighed by the dangers of unfair prejudice confusing the issues wasting time or needless presentation of cumulative evidence as required by rule of the federal rules of evidence to exclude otherwise relevant evidence ii prior cases as previously noted in superior trading llc v commissioner t c pincite and kenna trading llc v commissioner t c pincite some of the issues decided were identical or extremely similar to the facts or the law being litigated in the current proceedings see 442_f3d_741 n 9th cir 87_tc_1016 we note that our decision in superior trading is now final within the meaning of sec_7481 iii specific facts similar or identical to those in the superior trading and or kenna trading cases we found the following facts in superior trading to be relevant and on the basis of the testimony pleadings filings stipulations and attached exhibits in the instant cases we find the same or similar facts to have existed in the instant cases we briefly summarize them here for context warwick trading llc warwick was a limited_liability_company organized on date under the laws of the state of illinois by john e rogers on date warwick entered into a so-called contribution agreement with lojas arapua s a arapua a brazilian retailer under which arapua transferred certain brazilian consumer receivables arapua receivables to warwick in exchange for a interest in warwick cf superior trading llc v commissioner t c pincite shortly after transferring its receivables arapua was redeemed out of its partnership_interest in warwick id pincite at different times during the latter half of and the first three quarters of warwick in turn claimed to have contributed varying portions of the arapua receivables it acquired in exchange for a membership interest in different limited_liability companies trading companies these trading companies included derringer and marlin in addition to those which were parties in superior trading id pincite individual u s investors acquired membership interests in these trading companies through yet another set of illinois limited_liability companies holding_companies including leila verde and monticello id pincite to accomplish this warwick contributed virtually all of its membership interests in each given trading company to the corresponding holding_company id these trading companies then sold exchanged or otherwise liquidated the arapua receivables for the receivables’ fair_market_value which was a small fraction of their face value id pincite asserting that they had inherited a carryover tax basis in the arapua receivables under sec_723 the trading companies then claimed deductions in the amount of the excess of their asserted tax bases over the receivables’ fair_market_value id as a result during and each of the trading companies wrote off almost the entire claimed tax basis in its share of the arapua receivables and claimed the resulting deductions id pincite respondent issued fpaas to warwick and the trading companies disallowing the trading companies’ deductions for both and id in superior trading we consolidated and decided the partnership-level cases of of these trading companies along with warwick id pincite n during the years at issue there jetstream a company originally formed under the laws of the british virgin islands was the managing member of warwick each of the trading companies and the various holding_companies id pincite mr rogers was jetstream’s sole owner and with john j gabel was one of its two directors id pincite it appears that before marlin was organized and funded all or almost all of the arapua receivables may have already been contributed to other trading companies by warwick thus to cover any dollar amount shortage of allegedly contributed arapua receivables warwick substituted consumer receivables allegedly contributed to warwick or sugarloaf fund llc sugarloaf a new entity by globex utilidades s a globex in date cf kenna trading 6marlin was organized in as a limited_liability_company and was funded pursuant to a contribution agreement with warwick as of date pursuant to the contribution agreement marlin was funded with a portfolio of receivables described on the exhibit a to the contribution agreement exhibit a is a blank page importantly as of date warwick held only arapua receivables it was not until date that warwick’s subsequent substitute entity sugarloaf acquired globex consumer receivables 7during this period warwick and or sugarloaf was experiencing book- keeping problems with the amount of their brazilian receivables records which may have led to some transactional discrepancies necessitating the substitution of globex consumer receivables for arapua consumer receivables if in fact the correct real amount of consumer receivables was ever transferred the marlin petition implies at paragraph sec_5 kk bbb ccc ddd and eee that the allegedly contributed receivables to warwick were from arapua but respondent has acknowledged receiving documents including collection records continued llc v commissioner t c pincite if true it is as yet unexplained by petitioner how warwick acquired the globex receivables the apparent presence of globex consumer receivables also requires us to reference our opinion in kenna trading llc v commissioner t c pincite as globex consumer receivables were not involved in superior trading while globex may not have been completely redeemed out of warwick or its subsequent substitute entity sugarloaf a delaware limited_liability_company within two years of the claimed consumer receivable contributions treatment as a sale rather than a contribution the result would be the same on the basis of all of the facts and evidence even without a sale presumption in the instant cases id pincite we reach the same conclusion in the marlin case opinion i deductions relating to the arapua receivables in superior trading and kenna trading we held that neither arapua nor globex ever formed a bona_fide partnership with jetstream warwick or sugarloaf nor did arapua ever make a bona_fide contribution of the arapua receivables to warwick nor did globex ever make a bona_fide contribution of the continued indicating at least some of the contributed consumer receivables came from globex see respondent’s pretrial memorandum pincite n dated date globex receivables to warwick and or sugarloaf superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite we found that jetstream and arapua did not intend to join together as partners in the conduct of a business instead jetstream warwick and sugarloaf looked to the arapua and globex receivables for their built-in losses while arapua and globex wanted to dispose_of them in order to more quickly derive cash from them see superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite in short the so-called partnerships formed between arapua and jetstream and or globex and jetstream were not bona_fide partnerships for federal_income_tax purposes as they lacked a common intent to collectively pursue a joint business see 337_us_733 superior trading llc v commissioner f 3d pincite kenna trading llc v commissioner t c pincite both of the present cases while involving trading companies different from the trading companies at issue in superior trading and the many more at issue in kenna trading involve transactions among arapua and or globex jetstream and warwick similar to those we analyzed in superior trading and kenna trading petitioner has not adduced any credible_evidence challenging our conclusions in superior trading and kenna trading that neither arapua and or globex formed a bona_fide business partnership with jetstream nor made a bona_fide contribution of receivables to warwick and or sugarloaf accordingly we reiterate those conclusions here mr rogers asserted again as he had in both of the former cases that he and warwick intended to make a profit from anticipated currency exchange rates resulting from a falling u s dollar and an appreciating brazilian currency real as well as from consumer receivable collections he acknowledges however that no investor has ever received any money back from these investments he has attributed this without persuasive credible_evidence to theft and bad management by the investment entities’ collection agents multicred investments limited and or multicred investimentos limitada no doubt any incidental profit from the exchange rate and or consumer receivables collections would have been welcomed as fortuitous icing on the cake but the primary objective and the driving purpose for these transactions as in superior trading and kenna trading were achieving federal_income_tax loss deductions see superior trading llc v commissioner f 3d pincite even as losses mounted mr rogers continued to sell interests in trading companies and after in trusts to investors and the entities continued to write off the consumer receivables claiming the resulting manufactured built-in sec_166 bad_debts these resulted in claimed passthrough losses for the investors as an alternative holding in superior trading and kenna trading we concluded that because arapua received cash for its interest in warwick within a year after entering into the contribution agreement the contribution may be recharacterized as a disguised sale under sec_707 see superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite under sec_1_707-3 income_tax regs if a partner transfers property to a partnership and within two years thereafter the partnership transfers money or other consideration to that partner the partner’s transfer is presumed to be a sale of the property to the partnership we held in superior trading and kenna trading that because no evidence was provided to rebut that presumption the transactions between arapua and or globex and warwick constituted sales under sec_707 see superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite in the instant cases the evidence and record indicate the same results petitioner has adduced insufficient credible_evidence and presented no persuasive arguments to justify reconsidering the conclusions we reached in superior trading and kenna trading therefore we reiterate as an alternative holding that the transactions between arapua and or globex and warwick constituted sales rather than contributions additionally as a further holding in superior trading and kenna trading we invoked the step_transaction_doctrine and collapsed the many steps in the series of transactions between arapua and or globex jetstream and warwick and or sugarloaf see superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite we determined that the transactions between arapua and warwick could certainly meet the end result test which focuses on the parties’ subjective intent at the time of structuring the transaction superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite the court arrived at this conclusion by pointing out that tax benefits were the primary inducement for individual u s investors to participate in the scheme and obtaining those tax benefits required the carefully choreographed entry and exit of arapua and globex from the outset superior trading llc v commissioner t c pincite we concluded therefore that there must have been a prearranged plan to reap those tax benefits id pincite kenna trading llc v commissioner t c pincite- moreover we held in superior trading and kenna trading that the transactions between arapua and or globex and warwick and or sugarloaf could also pass the interdependence test for invoking the step_transaction_doctrine see superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite this test focuses on whether the intervening steps are so interdependent that the legal relationships created by one step would have been fruitless without completion of the later series of steps see 88_tc_1415 the court concluded from the facts in superior trading and kenna trading that an outright sale of the arapua and or globex receivables rather than a contribution of the arapua and or globex receivables would have been just as effective in transferring title and facilitating their subsequent servicing superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite we ultimately held that arapua’s entry to and exit from warwick and globex’s entry to and ultimate exit from warwick and or sugarloaf served no economic or business_purpose other than obtaining tax benefits superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite because both tests were satisfied either of which could suffice independently to invoke the step_transaction_doctrine we collapsed the series of transactions into just one the sale of the arapua and or globex receivables to warwick and or sugarloaf superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite a similar analysis and conclusion apply here petitioner produced insufficient if any credible and or new evidence regarding the transactions between arapua and or globex and warwick that would cause us to reconsider our decision to invoke the step_transaction_doctrine as we did in superior trading and kenna trading in sum we concluded in superior trading and kenna trading that three independent reasons viz no bona_fide partnership and contribution a disguised sale and the step_transaction_doctrine lead us to the same result warwick’s and or sugarloaf’s basis in the arapua and or globex receivables should be a cost_basis rather than a carryover_basis superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite neither warwick nor any of the trading companies whose cases we decided in superior trading or kenna trading were able to credibly substantiate the amounts of payments warwick made to arapua and or globex for the purchased consumer receivables superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite we imputed a zero cost_basis to those receivables in the hands of warwick and or sugarloaf and consequently a zero cost_basis for each of the trading companies at issue there superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite in the instant cases petitioner also failed to adduce adequate evidence to substantiate the amount of warwick’s and or sugarloaf’s payments for the arapua and or globex consumer receivables therefore the partnerships’ tax bases in the arapua and or globex receivables should be zero as well with a zero cost_basis the consumer receivables at issue here cannot generate any of marlin’s claimed dollar_figure sec_166 bad_debt dad deduction that deduction is hereby disallowed the court notes also that the court_of_appeals for the seventh circuit in superior trading considered transactions similar to the partnership cases at issue here it held that t here is not even a colorable basis for the tax_shelter that mr rogers created and the petitioner parties implemented superior trading llc v commissioner f 3d pincite this court in kenna trading similarly held as did the court_of_appeals for the seventh circuit that warwick and sugarloaf respectively were sham partnerships not entitled to the benefits of federal_income_tax law kenna trading llc v commissioner t c pincite we conclude this holding is also apropos to derringer and marlin for purposes of these cases ii expense deductions marlin deducted on its form_1065 u s return of partnership income collection expenses of dollar_figure in connection with its dad transactions and consumer receivables collection efforts it also deducted dollar_figure of amortization expenses resulting from dad-related activities for we addressed similar issues in kenna trading id pincite we noted there that deductions are a matter of legislative grace and that taxpayers have the responsibility to identify substantiate and establish that they are entitled to each and every claimed deduction rule a 503_us_79 290_us_111 62_tc_834 sec_162 permits taxpayers to deduct all ordinary and necessary partnership business_expenses paid_or_incurred in connection with a trade_or_business sec_195 and sec_709 permit taxpayers to elect to amortize certain startup and partnership organizational_expenses but these sections do not include abusive_tax_shelter expenditures or sham partnerships’ startup and organizational_expenses which are not legitimate ordinary or necessary business_expenses 875_f3d_494 9th cir aff’g tcmemo_2012_135 641_f3d_1319 fed cir 139_tc_67 marlin’s and derringer’s activities during and or consist only of abusive dad tax-shelter-related efforts and expenditures hence they created no allowable deductions for the partnerships see 659_f3d_466 ndollar_figure 5th cir sec_301_7701-1 proced admin regs petitioner also failed to satisfactorily carry its burden of identifying substantiating and establishing that derringer and or marlin incurred and paid the claimed expenses and or were entitled to deduct the dollar_figure dollar_figure and dollar_figure respectively of amortization expenses for ordinary or necessary business purposes for these reasons we conclude that respondent appropriately disallowed derringer’s claimed dollar_figure dollar_figure and dollar_figure deductions for and respectively and marlin’s claimed dollar_figure and dollar_figure deductions for iii accuracy-related_penalties respondent determined sec_6662 accuracy-related_penalties against both partnerships including a sec_6662 accuracy-related_penalty and the sec_6662 gross_valuation_misstatement penalty a gross_valuation_misstatement arises if the adjusted_basis of any property claimed on any return of tax imposed is or more of the amount determined to be correct sec_6662 whereas here we determined that the adjusted bases of the consumer receivables were zero the amounts claimed as bad_debt deductions result in gross_valuation_misstatements see sec_1_6662-5 income_tax regs consequently there are gross_valuation_misstatements on derringer’s and income_tax returns and marlin’s income_tax return sec_6751 requires as a prerequisite for the assessment of an accuracy-related_penalty the personal written approval of the immediate supervisor of the individual who had made the initial determination of such assessment chai v commissioner f 3d pincite see also graev v commissioner t c __ date as to marlin respondent’s counsel and mr rogers at the trial orally represented to the court that respondent had established that sec_6751 had been complied with in all material respects and was no longer an issue in the marlin case as to derringer respondent introduced evidence at the trial showing that the requirement of sec_6751 has been met petitioner has not presented any evidence indicating the requirements of sec_6751 were not met and fully fulfilled in these cases consequently we conclude that respondent met all requirements imposed upon him by sec_6751 to impose the applicable sec_6662 penalties see 116_tc_438 we also conclude that the sec_6662 accuracy-related_penalty applies to the portion of the underpayment attributable to marlin’s disallowed dollar_figure collection expense and dollar_figure amortization expense deductions for the sec_6662 penalty applies to the portion of an underpayment due to negligence or disregard of rules or regulations marlin did not keep all records required by sec_6001 and negligently claimed abusive tax-shelter expenses see sec_1_6001-1 income_tax regs similarly the sec_6662 accuracy- related penalty is for derringer’s portion of the deficiencies attributable to the dollar_figure and dollar_figure of claimed amortization expenses for and respectively and the dollar_figure other costs deduction for respondent has met any statutory burden imposed by sec_7491 consequently the accuracy- 8we note that it is not yet settled whether sec_7491 imposes the initial burden of production on the commissioner where a case is commenced by the continued related penalty i sec_40 as to the portion of the deficiencies resulted from the dollar_figure and dollar_figure bad_debt deductions respectively in both derringer and marlin with respondent’s threshold showing the burdens shift to petitioner who for the partnerships to avoid penalties must establish that they acted with reasonable_cause and in good_faith as to the claimed valuation and expense deductions see higbee v commissioner t c pincite if we were to find that derringer and marlin acted with reasonable_cause and in good_faith we would not sustain the accuracy-related_penalties see sec_6664 we make this determination at the partnership level taking into account the state of mind of the general_partner see 131_tc_275 mr rogers the relevant person here as the controlling person and managing member of jetstream was a well-educated sophisticated and tax-savvy individual and attorney see superior trading llc v commissioner t c pincite where we also noted the same therefore mr rogers’ subjective intent is the focus here since he was the sole owner and a director of jetstream and the tax continued filing of a petition under sec_6226 green gas del statutory tr v commissioner 147_tc_1 sec_7491 provides that the secretary shall have the burden of production with respect to the liability of any individual for a penalty or addition_to_tax matters partner of warwick sugarloaf derringer and marlin during and superior trading llc v commissioner t c pincite kenna trading llc v commissioner t c pincite in superior trading llc v commissioner t c pincite we found that t here ha d been no showing of reasonable_cause or good_faith on mr rogers’ part in conceptualizing designing and executing the transactions in these cases too petitioner has not adduced sufficient if any credible_evidence of reasonable_cause or good_faith by mr rogers petitioner has not demonstrated that the partnerships qualify for the exception to the penalty provided by sec_6664 for reasonable_cause see united_states v woods 571_us_31 superior trading llc v commissioner f 3d pincite 115_tc_43 setting forth a three-prong test to determine whether a taxpayer’s reliance on tax professionals may be reasonable_cause aff’d 299_f3d_221 3d cir the court has considered all of the parties’ arguments and to the extent not discussed above concludes that those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered for respondent
